WRIGHT, Presiding Judge.
Tempie Ann Brown and George William Brown were divorced on January 10, 1986. The trial court awarded the wife periodic alimony of $200 per month for twelve months. She was also awarded the marital residence along with the responsibility for mortgage payments.
The wife appeals the aspect of the judgment pertaining to alimony.
The issue presented is whether the court abused its discretion in determining alimony and property division. These matters are within the sound discretion of the trial court, whose decision will not be disturbed unless plain and palpably wrong. Phillips v. Phillips, 489 So.2d 592 (Ala.Civ.App.1986).
The wife contends that the trial court erred by failing to consider the conduct of the parties with respect to cause of divorce. Jones v. Jones, 454 So.2d 1006 (Ala.Civ.App.1984).
In view of the numerous decisions of this court on the issue of an abuse of the discretion of the trial court, we perceive no prece-dential value in relating the not unusual facts of this case. We have reviewed the evidence presented and find no palpable abuse of the discretion of the trial court. The judgment of that court is therefore affirmed.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.